MOUTON, J.
Appellee moved to dismiss this appeal because it was filed too late; and, in the alternative, because the testimony was not in the record. We held the record had been filed in time, but returned it to the clerk at Leesville for completion by filing the evidence.
The record was sent by the clerk at Leesville to Lake Charles for our term held there in March of this year. Appellee again filed a motion to dismiss, contending that the clerk had not complied with our order by filing the evidence in the record. We then ordered the clerk at Leesville that he complete the record and file it within fifteen days from the date of that order. The record has been returned by said clerk, but the evidence is not in the record, and the order of this court has not been complied with. The record being incomplete, the motion to dismiss must prevail.
It is therefore ordered and decreed that the appeal be and is hereby dismissed at appellant’s cost.